DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 14 March 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. 

Response to Arguments
Applicant’s arguments with respect to Claims 1, 6, and 14 have been fully considered and are persuasive.  The Objection of Claims 1, 6, and 14 has been withdrawn. 
Applicant’s arguments with respect to Claims 1 - 20 have been fully considered and are persuasive.  The Prior Art Rejection of Claims 1 - 20 has been withdrawn. 

Allowable Subject Matter
Claims 1 - 20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 6, and 14, the prior art fails to anticipate or render obvious the newly added claimed limitations, in combination with the recited claim limitations. These newly added claim limitations are critical to the applicant’s invention as they allow for a sensor of significantly minimized complexity, allowing for read installation without specialized training, to enable easy monitoring of the pressure scale, as discussed on Page 6 of the filed specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856